UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 Item 1. Report to Stockholders $/page> T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST William D. Stouten, Portfolio Manager The Trust seeks to maximize current income to the extent consistent with the preservation of capital and liquidity, and maintain a stable $1.00 per share net asset value by investing in dollar-denominated securities with remaining maturity of one year or less. We kept the Trusts weighted-average maturity shorter than the peer group during the 12-month period ended Oct. 31, 2006, to produce a yield that matched or exceeded the federal funds target rate throughout the period. We remain cognizant of the need to achieve a flexible yield, and will continue to manage the Trust with the liquidity necessary to thrive under both expected and unexpected interest rate changes in the federal funds target rate. T HRIVENT F INANCIAL S ECURITIES L ENDING T
